Citation Nr: 1438100	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-07 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1. Entitlement to a rating in excess of 10 percent, based on flexion, for degenerative joint disease, left knee, with a history of lateral meniscus tear.  

2. Entitlement to a rating in excess of 10 percent, based on extension, prior to July 8, 2013, and in excess of 40 percent thereafter, for degenerative joint disease, left knee, with a history of lateral meniscus tear.

3. Entitlement to a compensable rating, based on instability, prior to July 8, 2013, and in excess of 10 percent thereafter, for degenerative joint disease, left knee, with a history of lateral meniscus tear.   


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1962 to August 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was brought before the Board in June 2013, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include requesting the Veteran provide information about treatment providers and providing the Veteran with a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. Prior to July 8, 2013, the Veteran's left knee disability was manifested by flexion 125 degrees and extension 10 degrees with objective evidence of pain following repetitive motion.  

2. Prior to July 8, 2013, affording the Veteran the benefit of the doubt, his left knee disability was also manifested by "slight" instability.

3. As of July 8, 2013, the Veteran's left knee disability is manifested by flexion 105 degrees and extension 30 degrees with repetitive motion testing resulting in less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, instability of station, and interference with sitting, standing, and weight-bearing.  

4. As of July 8, 2013, the Veteran's left knee disability was also manifested by "slight" instability.
5. Throughout the appeal period, affording the Veteran the benefit of the doubt, he has a linear 10 centimeter scar on the medial aspect of the left knee and a linear 6 centimeter scar on the lateral aspect of the left knee that are painful and/or unstable and related to his left knee disability.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for a left knee disability, based on limitation of extension, prior to July 8, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2013). 

2. The criteria for an evaluation in excess of 40 percent for a left knee disability, based on limitation of extension, from July 8, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2013). 

3. The criteria for an evaluation in excess of 10 percent for a left knee disability, based on limitation of flexion, prior to July 8, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2013).

4. The criteria for an evaluation in excess of 10 percent for a left knee disability, based on limitation of flexion, from July 8, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2013).  

5. The criteria for an evaluation of 10 percent, but not greater, for a left knee disability, based on lateral instability, prior to July 8, 2013, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5257 (2013).
 
6. The criteria for an evaluation in excess of 10 percent for a left knee disability, based on lateral instability, from July 8, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5257 (2013).

7. The criteria for a separate evaluation of 10 percent, but not greater, for left knee scars, have been met, throughout the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.3, 4.118, Diagnostic Code 7804 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied prior to the rating decision on appeal through a September 2009 letter sent to the Veteran that fully addressed all notice elements.  The letter informed the appellant of what evidence was required to substantiate his increased rating claims, and of the Veteran's and VA's respective duties for obtaining evidence.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with the claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  In October 2009 and July 2013 the Veteran was afforded VA examinations in conjunction with his increased evaluation claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The July 2013 examination is adequate for the purposes of evaluating the Veteran's disability, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and it provides an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Prior to July 8, 2013, the Veteran's degenerative joint disease, left knee, with history of meniscus tear has been assigned an evaluation of 10 percent for limitation of extension and 10 percent for limitation of flexion, for a combined evaluation of 20 percent.  As of July 8, 2013, the Veteran's degenerative joint disease, left knee, with history of meniscus tear has been assigned an evaluation of 40 percent for limitation of extension, 10 percent for limitation of flexion, and 10 percent for medical lateral instability, for a combined evaluation of 50 percent.  Evaluations are pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5257, and 5261 (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40.  

Diagnostic Codes relevant to knee disabilities include 5003, 5010, 5256 through 5263, 7801, 7802, 7804, and 7805.  Under Diagnostic Codes 5003 and 5010, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Diagnostic Code 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a "slight" impairment, 20 percent disabling for a "moderate" impairment, and 30 percent disabling for a "severe" impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion. See Johnson  v. Brown, 9 Vet. App. 7, 11 (1996). 

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259. Additionally, General Counsel Opinion 9-98 directs that with respect to Diagnostic Code 5259, limitation of motion is a relevant consideration and the provisions of 38 C.F.R. § 4.40 and 4.45 therefore must be considered.

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable rating is assigned when flexion is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261 (limitation of extension of the leg), a noncompensable rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261. 

Under Diagnostic Code 7801, scars, not of the head, face or neck, that are deep and nonlinear warrant the following evaluations: area or areas exceeding 144 square inches (929 sq. cm), 40 percent; area or areas exceeding 72 square inches (465 sq. cm), 30 percent; area or areas exceeding 12 square inches (77 sq. cm), 20 percent; area or areas exceeding 6 square inches (39 sq. cm), 10 percent.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  Scars in widely separated areas, as on two or more extremities or anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25.  Id.  Note (2).

Diagnostic Code 7802 provides that scars, not of the head, face, or neck, that are superficial and nonlinear warrant the following evaluations: area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Id.  Note (2).

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) for that code provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) under that provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).

For other scars, including linear scars, and other effects of scars Diagnostic Code 7805 instructs to evaluate any disabling effects not considered in a rating provided under Diagnostic Codes 7800 through 7804 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2013).  

Turing to the record, an October 2009 VA examination report does not provide reliable information on the Veteran's left knee disability beyond range of motion testing.  While the VA examiner, initially, correctly identifies the Veteran's left knee disability as being related to an in-service injury he proceeds to focus the examination on the Veteran's right knee.  It is unclear if this is a typographical error or if the VA examiner's observations are actually of the right knee.  In any case, range of motion testing was performed on both knees.  Motion of the left knee was found as:  flexion 125 degrees and extension 10 degrees with objective evidence of pain following repetitive motion.  However, repetitive motion did not further limit flexion or extension.  

Stephenson Rehabilitation Services treatment records from June 2013 through July 2013 include range of motion measurements.  Both times the Veteran's left knee range of motion was reported it was reported as active flexion 120 degrees, active extension 12 degrees, and passive flexion 130 degrees.  

The Veteran was afforded a second VA examination in July 2013.  The VA examination report noted the Veteran's left knee flares-up five to six times a week resulting in pain and swelling that lasts anywhere from a few hours to an entire day.  The VA examiner could not provide objective evidence of the effect of the left knee flare-ups because a flare-up episode did not occur during examination.  The VA examiner reported that the Veteran had tenderness or pain to palpation for joint line or soft tissues of his left knee.  The report reveals the Veteran has medial-lateral instability 1+ (0-5 millimeters), frequent episodes of joint locking, frequent episodes of joint pain, and imaging studies show degenerative or traumatic arthritis.  It is indicated that the Veteran uses a wheelchair occasionally and crutches regularly.  Motion of the left knee was found as: flexion 105 degrees and extension 30 degrees.  Repetitive use testing caused less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, instability of station, and interference with sitting, standing, and weight-bearing.  However, it did not result in measurable change in flexion or extension.  Also of note, the Veteran is reported as having scars related to his left knee condition.  They are described as a linear ten centimeter scar on the medial aspect of the left knee and a linear six centimeter scar on the lateral aspect of the left knee.  The scars are noted to be painful and/or unstable.  

I. Prior to July 8, 2013

Prior to July 8, 2013, the Board finds the evidence of record does not support a rating in excess of 10 percent based on either limitation of flexion or extension.  There is no objective evidence of flexion limited to 30 degrees or less or extension limited to 10 degrees or more.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.  

However, the evidence of record does support a compensable rating for both lateral instability and scars of the left knee.  While the October 2009 VA examination report failed to clearly address the Veteran's left knee instability the more recent July 2013 VA examination does address the issue.  As discussed, the July 2013 VA examiner noted medial-lateral instability 1+ (0-5 millimeters).  The Board finds this supports an evaluation of 10 percent for "slight" lateral instability.  The Board bases this on the fact that an instability of 1+ (0-5 millimeters) was the least serious category of instability the VA examiner could have indicated on the VA examination report.  See July 2013 VA Examination Report.  The Board acknowledges that this VA examination did not occur prior to July 8, 2013; nevertheless, the Veteran has indicated that he suffered from left knee instability throughout the appeal period.  See September 2009 Veteran's Statement, July 2013 VA Examination Report.  Affording the Veteran the benefit of the doubt, the instability noted by the July 2013 VA examiner will be considered to have occurred prior to July 8, 2013.  38 C.F.R. § 4.3.  There is no competent evidence of record to indicate the Veteran's left knee disability more closely approximated "moderate" or "severe" instability at any point prior to July 8, 2013.  Therefore, the Board finds that an evaluation in excess of 10 percent for instability of the left knee is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In regards to scars, as noted, the Veteran's has a linear ten centimeter scar on the medial aspect of the left knee and a linear six centimeter scar on the lateral aspect of the left knee that are painful and/or unstable.  Diagnostic Codes 7801 and 7802 are inapplicable to the Veteran's knees scars because the scars are described as linear.  Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).  As such, a single rating of 10 percent for both scars under Diagnostic Code 7804 is warranted.  However, a higher rating is not warranted as a 20 percent rating requires three or four scars and a 30 percent rating requires five or more scars.  Diagnostic Code 7805, which covers linear scars, instructs to evaluate any disabling effects not considered in a rating provided under Diagnostic Codes 7800 through 7804 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2013).  The Board finds the only disabling effect of the Veteran's scars, their painful and/or unstable nature, have already been contemplated by Diagnostic Code 7804, thus a rating under Diagnostic Code 7805 is not warranted.  The Board acknowledges, that the scars were not noted until July 8, 2013; however, affording the Veteran the benefit of the doubt the scars will be presumed to be related to surgeries performed on the Veteran's knee prior to his claim.  38 C.F.R. § 4.3.       

In sum, prior to July 8, 2013, the evidence discussed above warrants a rating of 10 percent for limitation of flexion, 10 percent for limitation of extension, 10 percent for 'slight' instability, and 10 percent for two unstable and/or painful scars, but no more.  The Veteran's overall left knee disability picture does not warrant ratings in excess of these because there is no evidence of flexion limited to 30 degrees or less,  extension limited to 10 degrees or more, "moderate" or "severe" instability, or more than two scars related to the knee disability.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than the ones assigned in this decision, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. From July 8, 2013

As of July 8, 2013, the Veteran's overall left knee disability picture was very similar to what it was prior to July 8, 2013.  The Board finds the evidence of record does not support a rating in excess of 10 percent based on limitation of flexion.  There is no objective evidence of flexion limited to 30 degrees or less.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260.  Furthermore, the evidence of record does not support a rating in excess of 10 percent for lateral instability.  The July 2013 VA examiner noted medial-lateral instability 1+ (0-5 millimeters) and for reasons discussed above the Board finds this warrants a 10 percent rating for "slight" lateral instability.   There is no competent evidence of record to indicate the Veteran's left knee disability more closely approximated "moderate" or "severe" instability as of July 8, 2013, or thereafter.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Additionally, as discussed above, the Veteran's linear ten centimeter scar on the medial aspect of the left knee and linear six centimeter scar on the lateral aspect of the left knee that are painful and/or unstable warrant a 10 percent evaluation, but no greater, because there are only two scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, and 7805 (2013).  

The July 2013 VA examination does shows left knee extension limited to 30 degrees.  An evaluation in excess of the currently assigned 40 percent is not warranted unless there is a showing of extension limited to 45 degrees or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  As a result, the Board finds the Veteran is not entitled to an evaluation in excess of 40 percent.  See Id.

For both time periods, the Board acknowledges the Veteran's statements could be read to suggest his service-connected disability warrants an evaluation greater than the one assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria contained in 38 C.F.R. Part 4.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. §§ 3.159(a)(1), (2) (2013).

Moreover, the Board notes that the amputation rule set forth at 38 C.F.R. § 4.68 provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  For example, the combined evaluations shall not exceed the 60 percent evaluation set forth under Diagnostic Codes 5162, 5163, and 5164 for an amputation of the thigh at the middle or lower thirds; for amputation of the leg with defective stump, thigh amputation recommended; and, amputation not improvable by prosthesis controlled by natural knee action.  38 C.F.R. § 4.68.

Thus, assuming arguendo, that the hypothetical elective level of the amputation is above the knee joint, a 60 percent combined rating would be the maximum assignable under the "amputation rule" set forth in 38 C.F.R. § 4.68 and Diagnostic Codes 5162, 5163, 5164, as the evidence of record does not indicate the Veteran's left knee disability involves the upper third of the left thigh.  In other words, the 60 percent combined rating awarded as of July 8, 2013 in the instant case for service-connected for degenerative joint disease, left knee, with history of lateral meniscus tear is the maximum assignable.

In sum, as of July 8, 2013, the evidence discussed above warrants a rating of 40 percent for limitation of extension, 10 percent for limitation of flexion, 10 percent for 'slight' instability, and 10 percent for two unstable and/or painful scars, but no more.  The Veteran's overall left knee disability picture does not warrant ratings in excess of these because there is no evidence of extension limited to 45 degrees or more, flexion limited to 30 degrees or less,  "moderate" or "severe" instability, or more than two scars related to the knee disability.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher the ones assigned in this decision, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Other Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's degenerative joint disease, left knee, with history of lateral meniscus tear with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran's limitation of motion, instability, and painful and/or unstable nature of his scars are contemplated in the applicable criteria that rate his left knee disability.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.
  
Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  It has been indicated that the Veteran's left knee disability does impact his ability to work.  His left knee disability is noted to limit his walking (crutches required), standing, and climbing.   However, it does not appear to render the Veteran unemployable.  See July 2013 VA Examination Report.  Furthermore, while the Veteran is currently unemployed he has indicated that this is the result of a non-service-connected heart condition.  October 2009 VA Examination Report, November 2009 Notice of Disagreement.  Therefore, remand for consideration of TDIU under Rice is not warranted in this case.


ORDER

A rating in excess of 10 percent for a left knee disability, based on limitation of extension, prior to July 8, 2013, is denied.  

A rating in excess of 40 percent for a left knee disability, based on limitation of extension, as of July 8, 2013, is denied.

A rating in excess of 10 percent for a left knee disability, based on limitation of flexion, prior to July 8, 2013, is denied.

A rating in excess of 10 percent for a left knee disability, based on limitation of flexion, as of July 8, 2013, is denied.

A rating of 10 percent, but not greater, for a left knee disability, based on lateral instability, prior to July 8, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for a left knee disability, based on lateral instability, as of July 8, 2013, is denied.

A rating of 10 percent, but not greater, for left knee scars, throughout the appeal 
period, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


